DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The claims are allowable because the prior art does not teach a system comprising a main display unit and multiple subordinate display units, with a detection unit to detect the number of viewers respectively for both the main display and the subordinate displays.  The number of viewers of the main display are compared to a threshold, and the number of viewers for the subordinate displays are compared to a different threshold.  If the main viewers are above the first threshold, and the second viewers are below the second threshold, then the content from the main screen will be switched to also appear on the subordinate screen that have viewers below the second threshold.  This decision process in particular is not found in the prior art and, taken together with the rest of the limitations, renders the claims novel.
The closest prior art includes Sinnott et al., US 2021/0385518, disclosing a system for changing the layout of a multi-window display based on the number of viewers of each window. But Sinnott does not compare the viewer numbers for respective display units to two separate thresholds, and does not switch content between windows on that basis or any other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





TRN
/JEFFEREY F HAROLD/               Supervisory Patent Examiner, Art Unit 2424